Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-4, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Branover (US 20190155368) in view of Horib (WO 9626570 A1).

Regarding claims 1 and 8:
Branover (US 20190155368) discloses a  method for operating a display system  (Fig. 1) suitable for a vehicle ([0041]), wherein the display system comprises a center console (Display sub system 110), a processing device (114) coupled to the center console ([0029], Fig. 1), and a display 5device (100) coupled to the processing device, and the method comprises: generating, by the center console, a power sequence according to a customization setting ([0013], [0061], in [0013] an electronic device from operating in a first power state to operating in a second power state. For example, when transitioning to the second power state from the first power state, a supply voltage may be reduced from a first voltage, e.g., 1.2 V, to a second voltage, e.g., 0.7 V, by configuring corresponding voltage regulators, power supplies, etc. As another example, when transitioning to the second power state from the first power state, a clock frequency may be reduced from a first frequency, e.g., 1.8 GHz, to a second frequency, e.g., 900 MHz, by throttling or dividing the clock, reconfiguring a clock controlling element, selecting an available lower frequency clock, etc considered as a customize setting based on Lookup table, see [0035-0036]),

 wherein the power sequence corresponds to content of a data table ([0035-0036], [0064]) (in [0064] discloses FIG. 5, based on one or more user interactions, controller 114 can monitor startup times or use times (e.g., times when a user is interacting with electronic device 100 such as by key presses, mouse movements, voice commands, etc.) for electronic device 100 and can generate a prediction model. The prediction model can include a lookup table).


Note that Branover discloses a lookup table, but Branover does not specifically disclose receiving and decoding, by the processing device, the power sequence through a lookup table to generate a decoding result, wherein the lookup table comprises the content of the data table; 10and displaying, by the display device, a display image according to the decoding result.  

However, Horib (WO 9626570 A1) discloses receiving and decoding (Fig. 56 is a drawing showing the circuit configuration of the V PW decoder. Fig. 57 shows a time chart of the VPW decoder), by the processing device (64), the power sequence through a lookup table (table in Fig. 8) to generate a decoding result (The VPW decoderer converts the VPW-modulated signal into "1" and "0" digital signals in reverse to the VPW generator and generate a decoding result.    Here, the transmission and reception timing control in the communication IC is performed by a scheduler), wherein the lookup table comprises the content of the data table (table in Fig. 8); 10and displaying, by the display device, a display image according to the decoding result (in Fig. 11 discloses a display 1508 displays image  or the map at the time of navigation. The operation switch 1507 selects the operation mode of the navigation system. The power supply line 1509 is a part of the power supply network, and supplies power from the BCM to the navigation itself and the load 1508 described above. In Fig. 5 discloses, an internal configuration diagram of a power supply line and a multiplex communication line, a power supply line 13 (37, 38) for power supply.  The potential signal of the shield wire 5C is input to the short detection circuit 606 via the internal signal wires 604 and 605, and the state signal of the shield wire 5C is input to the microcomputer 64. .sub.( See FIG. 7 for details of the short-circuit detection circuit 6 .   The power supply switching circuit 610 is controlled by the microcomputer 64 with a power supply switching signal 613, and is a circuit for switching between the internal power supply lead-in line 608 and the power supply line 609 to be used. The output interface 1 5 1 2 outputs a  map image to the display based on the control signal. The power supplied from the BCM is supplied to the constant voltage power supply 1518 for the communication 1 (: 1516) in the navigation system, and the constant voltage power supply 1517, via the power cutoff switch 1519. Some are supplied to the input interface 1 5 1 1 and the output interface 1 5 1 2. The constant voltage power supply 1 5 18 is a constant voltage power generation circuit dedicated to the communication IC. Constant voltage power supply 15 17 supplies power to CPL "1 and CP 2. Power cutoff switch 15 19 directly by communication IC It is controlled and installed to shut off the power supply when the ground type load is abnormal. Communication is connected to the multiplex communication line 15010 through the communication IC interface 151, see Applicant’s disclosure).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branover with the teaching of Horib, thereby providing a safety and high efficient data transmission in the vehicle’s electronic system.

 

  
 



Regarding claims 2 and 9:
Branover in view of Horib discloses wherein the power sequence has a waveform characteristic in a time interval (The input interface 623 is a group of waveform shaping circuits for determining which of the switch groups 25 to 31 connected to the BCM is set to 0N. Figure 13, Figures 59 and 60 show the circuit configuration and time chart of the clock generator that generates the communication IC clock signal.  After connecting a two-terminal oscillator to the input and output of the inverter, oscillating and shaping the waveform form, it outputs clock signals with different phases, 01 and 02. Oscillation is stopped and started by the sleep flag output of the stage register, see the description section of Horib). Same motivation as applied to claim 1.
 
Regarding claims 3 and 10:
 Branover in view of Horib discloses wherein the center console (center console for car) comprises a switch (switch from switching circuit 610, see Fig. 6) and a power generating circuit (611), and the method further comprises: controlling, by the power generating circuit, the switch to change a voltage level of the power sequence between a power source voltage (high voltage) and a reference ground voltage (low voltage) to accordingly form the waveform characteristic (FIG.8 shows a table for power generation circuit the swich is to change the voltage level,  the potential is fixed to 2.5 V, which is half the potential of Vcc (5 V), by R 1 and R 2. R 1 also serves as a current limit when the short sensor is short-circuited.The threshold value of this Schmitt circuit is set to a voltage lower than 2.5 V. When the potential of the short-circuit sensor is lower than the threshold value, the comparator S force 'and' H 'are output. Therefore, when the output signal of the short-circuit detection circuit 6 is “H”, the potential of the short sensor is low, which indicates that the short sensor is in contact with a low-level one. the power supply switching circuit 610 by the internal power supply lead-in lines 608 and 609, and the path input to the power supply circuit 611 by ORing with a diode. Distributed to one and two. For those who pass through the diode, even if the switch inside the power switching circuit 61.0 is completely set to 0FF. To prevent the power supply to the microcomputer 607 and the communication IC 65 from being cut off I'm using, see Horib, description ). Same motivation as applied to claim,.


Regarding claims 4 and 11:
Branover discloses wherein the processing device comprises a power timer ([0024]), and the method further comprises: reading, by the power timer, the waveform characteristic of the power sequence (i.e. voltage low or high) in the time interval and searching  the lookup table (generate Lookup table for generate power sequence open close task )   to decode the power sequence (see [0064-0066]), 
(In [0064] discloses, generate a prediction model that predicts future times at which electronic device is likely to be idle. The prediction model can include a lookup table, a curve, a mathematical model, controller 114 can monitor user activity profiles, such as software opened/closed and tasks being performed before electronic device 100 is left idle and can generate a prediction model that predicts future times at which electronic device 100 is likely to be idle).

Regarding claims 7 and 14:
Branover as modified by Horib discloses wherein the method further comprises: monitoring, by the center console (CPU 11513 searches the map data stored in the CD-R0M1506 based on the self-position data from the CPU 2 and outputs the corresponding map information to the output interface 1512. The output interface 1 5 1 2 outputs an image to the display console based on the control signal of the CPU 2. The power supplied from the BCM is supplied to the constant voltage power supply 1518 for the communication 1 (: 1516) in the navigation system, and the constant voltage power supply 1517, via the power cutoff switch 1519. Some are supplied to the input interface 1 5 1 1 and the output interface 1 5 1 2. The constant voltage power supply 1 5 18 is a constant voltage power generation circuit dedicated to the communication IC); whether a car door of the vehicle is opened by reading the power sequence (Fig. 96 is a flowchart of the door opening setting process in the AZC control process, The power supply line 13016 is a part of the power supply network of the present invention. It is being supplied. The multiplex communication line 13017 is also a part of the power supply network, and is used for communication between a group of control units such as vehicle door opening, see Horib, description). Same motivation as applied to claim 1.



2.	Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable  Branover (US 20190155368) in view of Horib (WO 9626570 A1) further in view of Chaadda (US 20010017941).

Regarding claims 5 and 12:
Branover does not specifically disclose wherein the decoding result comprises an image type and an image item, content of the lookup -13-File 106387usf table comprise a first section and a second section, the image type is determined by the content of the first section, and the image item is determined by the content of the second section.  
 
Chaddha (US 20010017941) discloses wherein the decoding result comprises an image type (V1V2 corresponding to W1W2) and an image item  (item at T2) , content of the lookup -13-File 106387usf table comprise a first section (S1) and a second section (S2), the image type is determined by the content of the first section (S1), and the image item is determined by the content of the second section ([0043-0044], and Fig. 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branover with the teaching of Horib, and Chaddha thereby providing an accurate data transmission in the vehicle’s electronic system.

3.	Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable  Branover (US 20190155368) in view of Horib (WO 9626570 A1) further in view of  Davis (US 20080148184).

Regarding claims 6 and 13:
Hirouki discloses wherein the display device comprises an update interface, and the method further comprises: 5allowing, by the update interface, a user to edit the display image.  

Davis (US 20080148184) discloses wherein the display device comprises an update interface ([0070]), and the method further comprises: 5allowing, by the update interface, a user to edit the display image (in [0070] discloses the display on the secondary screen 122 and in the presentation view area 320 is dynamically updated in response to a change in the display of the selected program 420 (or a portion of that program) on the primary screen 120. For example, the program 420 depicted is a  editing  program with the phrase "Text here" within its GUI display. The primary user 126 may change the text to read "Now, write this text" in the program 420. As the primary user 126 makes the edit (such as deleting the text and entering the individual letters of the new text) the edit show in both the presentation view area 320 and on the secondary screen 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branover with the teaching of Horib, and Davis thereby entering an updated and suggested image for the vehicle’s electronic system. 
 Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692